Exhibit 10.32

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

AMENDED AND RESTATED SUPPLY AGREEMENT

BETWEEN

JOHNSONDIVERSEY, INC.

AND

S. C. JOHNSON & SON, INC.

(S. C. JOHNSON & SON, INC. AS MANUFACTURER)

 

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

TABLE OF CONTENTS

 

          Page 1.    SALE OF GOODS    1 2.    PRODUCT SPECIFICATIONS    2 3.   
ORDER AND TRADE TERMS    3 4.    FACILITY INSPECTION AND STORAGE    4 5.   
PRICE AND PAYMENT    4 6.    PRINTED MATERIAL    9 7.    MANUFACTURER WARRANTIES
   10 8.    INSPECTION    11 9.    REJECTION OF PRODUCTS    11 10.    TERM    11
11.    EARLY TERMINATION    11 12.    OBSOLESCENCE    12 13.    EXCLUSIVITY   
13 14.    INDEMNIFICATION; LIMITATION OF REMEDIES    14 15.    INSURANCE    15
16.    SALES TO SUBSIDIARIES    15 17.    FORCE MAJEURE    15 18.   
CONFIDENTIALITY    16 19.    RELATIONSHIP OF PARTIES    17 20.    BOOKS AND
RECORDS    17 21.    AMENDMENT AND WAIVER    17 22.    DISPUTE RESOLUTION    18
23.    NOTICE    19 24.    ASSIGNMENT    20 25.    NO STRICT CONSTRUCTION    20
26.    ENTIRE AGREEMENT    20 27.    GOVERNING LAW    20 28.    INTERPRETATION
   20 29.    SURVIVAL    21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

AMENDED AND RESTATED SUPPLY AGREEMENT

This AMENDED AND RESTATED SUPPLY AGREEMENT (this “Agreement”) is made effective
as of November 24, 2009, by and between JohnsonDiversey, Inc. (formerly known as
S.C. Johnson Commercial Markets, Inc.), a Delaware corporation (hereinafter
“JDI”), and S. C. Johnson & Son, Inc., a Wisconsin corporation (hereinafter
“Manufacturer” and, together with JDI, the “Parties”).

WHEREAS, Manufacturer and JDI are parties to that certain Supply Agreement,
effective as of July 3, 1999 (the “Pre-existing Supply Agreement”) which sets
forth the terms, pricing and manufacturing specifications by which Manufacturer
was to produce and supply JDI with certain products as provided therein;

WHEREAS, Manufacturer and JDI were parties to that certain Agreement, dated as
of May 3, 2002 (as amended, the “Pre-existing BLA”) pursuant to which
Manufacturer licensed certain intellectual property rights to JDI;

WHEREAS, Manufacturer and JDI have conducted a comprehensive review of the
Pre-existing BLA and the related financial arrangements between the Parties with
respect to the subject matter therein and herein; and

WHEREAS, in light of the conclusions of such review, the Parties have agreed to
amend and restate the Pre-existing BLA in its entirety as set forth in that
certain Amended and Restated Agreement, dated as of the date hereof (the “New
BLA”) and, in connection therewith, desire to amend and restate the Pre-existing
Supply Agreement as set forth herein to provide for certain manufacturing,
financial, logistical and other arrangements between the Parties both with
respect to finished LICENSED PRODUCTS (as defined in the New BLA) (“Finished
Licensed Products”) to be manufactured by Manufacturer pursuant to the New BLA
and intermediates of such Finished Licensed Products (the “Intermediate Licensed
Products” and together with the Finished Licensed Products, the “Licensed
Products”) and other products such as products under a JDI Brand, intermediates
of such other products and raw materials (the “Non-Licensed Products”).

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. SALE OF GOODS.

 

  (a)

Commencing as of the date hereof, and subject to the terms and conditions of
this Agreement, Manufacturer shall manufacture, package and sell to JDI and JDI
will purchase from Manufacturer (x) its requirements for the Licensed Products
listed by territory in Exhibit A-1 and (y) the Non-Licensed Products listed by
territory in Exhibit A-2 (collectively, the “Products”). Exhibits A-1 and, to
the extent mutually agreed A-2, as applicable, shall automatically be updated to
reflect (i) any modifications or improvements made in the ordinary course of



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

Manufacturer’s business to any Licensed Products, (ii) any other products
required to be offered to JDI pursuant to the requirements of the New BLA and
(iii) to reflect any additional products to be supplied to JDI hereunder or any
modifications or improvements to any Non-Licensed Products as mutually agreed by
the Parties. It is understood and agreed that the Parties (and/or their
controlled subsidiaries) shall negotiate and execute agreements substantially
similar to this Agreement to provide JDI and its affiliates a supply of products
outside of the United States and Canada similar to the Products available under
this Agreement (the “Similar Supply Agreements”), as required by the terms and
requirements of the New BLA.

 

  (b) Subject to any limitations under the New BLA, JDI shall be permitted to
(i) discontinue its marketing and/or sales efforts and remove any Product set
forth on Exhibit A at any time for any reason upon 6 months’ prior written
notice to Manufacturer and (ii) at any time within 90 days after receipt of the
notice described in Section 2(b) and upon 90 days’ prior written notice, remove
from Exhibit A any Product that has been modified or reformulated pursuant to
Section 2(b). Licensed Products shall be automatically removed from Exhibit A at
any time that JDI is not licensed to sell such Licensed Product pursuant to the
terms of the New BLA.

 

  (c) In the event of a conflict between this Agreement and the New BLA, the New
BLA shall control.

 

2. PRODUCT SPECIFICATIONS.

 

  (a) Product specifications and Product packaging specifications are set forth
in the Bluebooks for each Product or otherwise agreed in writing (the
“Bluebooks”), which are incorporated by reference. With respect to Licensed
Products, Manufacturer shall disclose to JDI only those limited portions of the
Bluebooks as are necessary to comply with the requirements of this Agreement and
to allow JDI to comply with applicable legal requirements (e.g., product
labeling, MSDS sheet production, etc.).

 

  (b) Manufacturer reserves the right, upon reasonable advanced notice to JDI,
to unilaterally modify or otherwise reformulate the specifications set forth in
the Bluebooks (or other ancillary writing containing Product specifications, as
applicable) with respect to any of the Licensed Products; provided, however,
that Manufacturer shall not change any Product artwork or labeling unless
necessary to comply with local law as advised by JDI. Manufacturer shall not
change any Non-Licensed Product without JDI’s prior written consent.

 

  (c) All raw materials and packaging components shall be purchased by
Manufacturer, who reserves the right to determine the suppliers thereof, the
specifications therefor and quality thereof.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (d) The Manufacturer, subject to the provisions of this Agreement, shall
manufacture, blend, fill or package the Products in conformance with the
Bluebooks. Each individual package of the Products shall be batch marked by the
Manufacturer in accordance with the system used by Manufacturer; provided, that
with respect to FOLLOW PRODUCTS (as defined in the New BLA) and Non-Licensed
Products, Manufacturer shall make commercially reasonable efforts to accommodate
any batch marking requirements sought by JDI so long as such as effort is at no
material cost to Manufacturer.

 

3. ORDER AND TRADE TERMS.

 

  (a) All purchases of Products shall be made against a non-binding annual
estimated purchase order (broken down by Product and by target delivery date) to
be submitted by JDI at least sixty days prior to the start of the applicable
Year (as defined below) (the “Purchase Order”). During the course of the Year,
JDI will have the opportunity to submit additional Purchase Orders for Products
that are added to this Agreement; provided, however, that Manufacturer will use
its reasonable best efforts to comply with the request stated in such additional
Purchase Orders. Manufacturer may, upon notice to and with the consent of JDI
(such consent not to be unreasonably withheld or delayed), reduce the volumes
for one or more Products on the Purchase Order prior to the start of the
applicable Year; provided, however, JDI shall consent to such Manufacturer
request if the amount of applicable Product requested on the Purchase Order
either is more than 15% higher than the amount requested by JDI in the prior
Year or exceeds Manufacturer’s available capacity as previously disclosed to
JDI, in which case Manufacturer must supply the applicable Product up to the 15%
increase in volume over the prior Year or to Manufacturer’s previously disclosed
capacity, as the case may be. Portions of the Purchase Order become a binding
contract on both Parties upon JDI’s issuance of a written release for production
of the quantities of Product to be delivered during any applicable fiscal week.
If JDI’s release for production of Product is materially greater than the
quantities contained in the Purchase Order provided to Manufacturer (as updated
pursuant to Section 3(e)), Manufacturer shall only be bound by that portion of
the Purchase Order (as updated pursuant to Section 3(e)) that is within the
forecasted amount; provided, however, that Manufacturer shall use reasonable
efforts to supply the total amount in the written release.

 

  (b) The Manufacturer shall deliver the finished goods on JDI’s target delivery
date plus or minus one week and shall deliver the intermediate goods on JDI’s
target delivery date as set forth in the applicable release for production
unless otherwise requested by JDI; provided, however, JDI shall allow the
Manufacturer the minimum production lead times (not less than one week) or such
other lesser lead time as may be mutually agreed, and provided releases for
production that are not in excess of the forecast quantity for which a written
release has been issued by JDI. JDI shall take delivery of Products within
twenty-four (24) hours after notice from Manufacturer that Products are
available.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (c) Licensed Products shall be shipped “F.O.B. JDI’s plant or warehouse as
specified by JDI”. Non-Licensed Products shall be shipped “F.O.B. JDI’s
warehouse or production facility in Sturtevant, WI, as specified by JDI”. The
mode and expense of transportation, including shipping, handling, and freight,
shall be determined by JDI. Upon request from JDI, Manufacturer will drop ship
one or more products to another location on a fee-per-order basis agreed to by
the Parties.

 

  (d) Manufacturer shall not begin production of any ordered Product until a
release for production has been issued pursuant to subsection (a) of this
Section. JDI shall have the right to reduce, delay delivery or cancel any
outstanding release for production at any time; provided, however, that any such
reduction, delay or cancellation may be treated by the Manufacturer as
obsolesced goods under Section 12.

 

  (e) JDI shall provide Manufacturer with written estimates of its 12-month and
8-week rolling needs of Products. Except as provided in Section 12(b), such
estimates shall be non-binding.

 

4. FACILITY INSPECTION AND STORAGE. JDI shall have the right to inspect those
limited portions of the Manufacturer’s production facilities producing the
Products; provided, however, such inspections shall be during normal working
hours, JDI shall provide Manufacturer with reasonable advance notice that it
desires an inspection, JDI personnel shall be accompanied at all times by a duly
authorized representative of Manufacturer, and JDI personnel shall comply with
all Manufacturer facility rules during such inspection. Except as otherwise set
forth in this Agreement, Manufacturer shall, at its sole expense, provide
adequate and proper storage facilities for the Products whether finished or in
the course of blending, filling or packaging and all raw materials for said
Products to the extent those Products and materials are the subject of releases
for production submitted by JDI and the delivery date for such Products has not
passed. JDI shall have the right to reasonable inspection of Manufacturer’s
storage facilities and shall advise Manufacturer as to any reasonable special
methods of storage for the Products or raw materials. If Manufacturer’s storage
capacity or facilities are insufficient or inadequate, JDI will so notify the
Manufacturer and the Manufacturer shall arrange for such reasonable suitable
substitute storage.

 

5. PRICE AND PAYMENT.

 

  (a)

The Parties hereto acknowledge and agree that, after taking into account the
royalty payments provided for in Section 12 of the New BLA paid in respect of
Licensed Products, their intent is for the aggregate transfer price paid by JDI
for

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

Licensed Products pursuant to this Agreement and pursuant to any applicable
Similar Supply Agreement (the “Total Transfer Price”) from Manufacturer for
further distribution and sale in accordance with the New BLA shall be set by the
Parties such that, applying the mutually agreed upon allocations, assumptions
and calculations as set forth herein, JDI shall achieve a gross profit margin
(“GPM”) in the relevant Year of 38% for its aggregate sales of Licensed Products
pursuant to this Agreement and any Similar Supply Agreement, subject to
incentive increases as provided below; provided, that if the Total Transfer
Price in the relevant Year would be less than the sum of (x) Manufacturer’s Cost
(as defined below, and including all approved allocations) for all Finished
Licensed Products multiplied by [***], plus (y) Manufacturer’s Cost (including
all approved allocations) for all Intermediate Licensed Products multiplied by
[***] (in each of clauses (x) and (y), for Licensed Products under this
Agreement and any Similar Supply Agreement) (such sum, the “Minimum Manufacturer
Revenue”), then the proviso at the end of Section 5(f) below shall apply. The
Parties recognize that JDI shall have the right to set its prices to its
customers. The transfer pricing for the Products may be adjusted on a quarterly
basis to reflect JDI’s sales volumes and JDI’s reasonable expectation that it
will or will not be entitled to any incentive adjustment payable pursuant to
Section 5(b). For purposes of this Agreement, the GPM shall be calculated as set
forth on Exhibit B hereto and shall otherwise be subject to the limitations set
forth therein. For purposes of this Agreement, “Manufacturer’s Cost” shall have
the meaning set forth on Exhibit C hereto; provided, that the methodology used
to set the rates and allocations for shared overhead expenses will be reasonable
and consistent with that used for the calculation of the Manufacturer’s Cost
referenced in Section 7(g).

 

  (b) The Parties wish to incentivize strong revenue growth from the
distribution and sale of Licensed Products by JDI in accordance with the New BLA
(solely with respect to those Licensed Products supplied under this Agreement
and the Similar Supply Agreements, the “Business”) and therefore agree to the
following GPM incentives for JDI upon achievement of the corresponding growth
rate in the INDUSTRIAL CHANNELS OF TRADE (as defined in the New BLA) for the
Business (where each “Year” shall mean a consecutive 12 month period, with the
first “Year” commencing on the date hereof or as mutually agreed by the
Parties):

 

  (i) Year 1: [***] percentage points of GPM for annual NET SALES (as defined in
the New BLA) growth rate in the INDUSTRIAL CHANNELS OF TRADE (as defined in the
New BLA) (as compared to the immediately preceding Year) of [***] up to and
including [***] percentage points and

[***] percentage points of GPM for annual NET SALES (as defined in the New BLA)
growth rate in the INDUSTRIAL CHANNELS OF TRADE (as defined in the New BLA) (as
compared to the immediately preceding Year) greater than [***] percentage
points.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***.

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (ii) Year 2: [***] percentage points of GPM for annual NET SALES (as defined
in the New BLA) growth rate in the INDUSTRIAL CHANNELS OF TRADE (as defined in
the New BLA) (as compared to the immediately preceding Year) of [***] up to and
including [***] percentage points and

[***] percentage points of GPM for annual NET SALES (as defined in the New BLA)
growth rate in the INDUSTRIAL CHANNELS OF TRADE (as defined in the New BLA) (as
compared to the immediately preceding Year) greater than [***] percentage
points.

 

  (iii) Year 3: [***] percentage points of GPM for annual NET SALES (as defined
in the New BLA) growth rate in the INDUSTRIAL CHANNELS OF TRADE (as defined in
the New BLA) (as compared to the immediately preceding Year) of [***] up to and
including [***] percentage points and

[***] percentage points of GPM for annual NET SALES (as defined in the New BLA)
growth rate in the INDUSTRIAL CHANNELS OF TRADE (as defined in the New BLA) (as
compared to the immediately preceding Year) greater than [***] percentage
points.

 

  (iv) Year 4 and thereafter: [***] percentage points of GPM for annual NET
SALES (as defined in the New BLA) growth rate in the INDUSTRIAL CHANNELS OF
TRADE (as defined in the New BLA) (as compared to the immediately preceding
Year) of [***] up to and including [***] percentage points and

[***] percentage points of GPM for annual NET SALES (as defined in the New BLA)
growth rate in the INDUSTRIAL CHANNELS OF TRADE (as defined in the New BLA) (as
compared to the immediately preceding Year) greater than [***] percentage
points.

For example, if the annual NET SALES (as defined in the New BLA) growth rate in
the INDUSTRIAL CHANNELS OF TRADE (as defined in the New BLA) in Year 1 is at or
exceeds [***] percentage points (but is less than or equal to [***] percentage
points), JDI would be entitled to pricing adjustments that would result in a GPM
to JDI of [***].

The calculation of annual NET SALES growth rate in the INDUSTRIAL CHANNELS OF
TRADE in accordance herewith shall not take into account for all or any portion
of each relevant Year any LICENSED PRODUCTS that have not been made available to
JDI and its sublicensees in the INDUSTRIAL

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***.

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

CHANNELS OF TRADE continuously throughout each such Year and the immediately
preceding Year (with respect to which NET SALES are being compared) because SCJ
sold such LICENSED PRODUCT to a THIRD PARTY (each such capitalized term as
defined in the New BLA).

 

  (c) Notwithstanding the foregoing, the overall GPM achievable by JDI in any
given Year shall not, following application of Section 5(f) below, exceed [***].

 

  (d) JDI shall provide Manufacturer with a written quarterly estimate of the
Business over the last quarter and its projected growth rate (if any) for the
then current Year.

 

  (e) By the end of the 60th day following the end of each Year, (i) JDI shall
present its financial results for such Year to the financial officers designated
by Manufacturer, (ii) Manufacturer shall present its calculation of
Manufacturer’s Cost, Minimum Manufacturer Revenue and Total Transfer Price to
the financial officers designated by JDI and (iii) such financial officers
designated by JDI and Manufacturer shall together calculate and agree upon the
applicable annual NET SALES (as defined in the New BLA) growth rate in the
INDUSTRIAL CHANNELS OF TRADE (as defined in the New BLA) for the Business during
the preceding Year, JDI’s achieved GPM from such results (as calculated in
accordance with Exhibit B hereto), the Total Transfer Price, if applicable the
Manufacturer’s Cost and Minimum Manufacturer Revenue, and the amount of any
payment to be made pursuant to Section 5(f). The results communicated will be
strictly limited to information required to calculate and agree upon the
applicable annual NET SALES (as defined in the New BLA) growth rate, GPM, Total
Transfer Price, Manufacturer’s Cost and the Minimum Manufacturer Revenue, in
accordance with this Section 5(e).

 

  (f) If, following the determination of the applicable annual NET SALES (as
defined in the New BLA) growth rate in the INDUSTRIAL CHANNELS OF TRADE (as
defined in the New BLA) for the Business and JDI’s achieved GPM in the relevant
Year in accordance with Section 5(e) above, and after application of any
incentive adjustment prescribed by Section 5(b) above (as applicable, and
subject to Section 5(c)):

 

  (i) JDI has obtained a GPM of less than 38% (as increased by the application
of any applicable incentive adjustment to which JDI is entitled for the relevant
Year pursuant to Section 5(b) above) in the relevant Year, Manufacturer shall
make a lump sum payment (which shall be treated as a price reduction for the
Products purchased hereunder) to JDI in an amount necessary to provide JDI for
the relevant Year with a GPM of 38% (subject to increase due to the application
of any applicable incentive adjustment to which JDI is entitled for the relevant
Year pursuant to Section 5(b) above); or

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***.

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (ii) JDI has obtained a GPM of greater than 38% (as increased by the
application of any applicable incentive adjustment to which JDI is entitled for
the relevant Year pursuant to Section 5(b) above) in the relevant Year, JDI
shall make a lump sum payment (which shall be treated as a price increase for
the Products purchased hereunder) to Manufacturer in an amount equal to the
amount which, after giving effect to such payment, will cause JDI’s GPM for the
relevant Year to equal 38% (subject to increase due to the application of any
applicable incentive adjustment to which JDI is entitled for the relevant Year
pursuant to Section 5(b) above);

provided, that (notwithstanding clauses (i) and (ii) of this Section 5(f)) if
the Total Transfer Price in the relevant Year is less than the Minimum
Manufacturer Revenue in such Year after giving effect to any payment described
in clauses (i) and (ii) of this Section 5(f), then the relevant Party shall make
a lump sum payment to the other Party (which shall be treated as a price
increase or price reduction for the Products purchased under this Agreement, as
applicable) such that the Total Transfer Price paid by JDI in the relevant Year
equals the Minimum Manufacturer Revenue for such Year.

Any payment to be made under this Section 5(f) shall be made within 30 days of
such determination, by wire transfer of immediately available funds to the
account or accounts specified by the Party to whom payment is owed, unless
otherwise agreed to by the Parties. Neither Party shall have an obligation to
pay any portion of the lump sum payments under this Section 5(f) to any of their
own affiliates.

 

  (g) By the end of the 30th day following the determination of the applicable
annual NET SALES (as defined in the New BLA) growth rate in the INDUSTRIAL
CHANNELS OF TRADE (as defined in the New BLA) for the Business and JDI’s
achieved GPM as set forth in Section 5(e) above, and in accordance with the
intent of the Parties expressed in Section 5(a) above, the Parties agree to
adjust the applicable transfer prices such that, applying the mutually agreed
upon allocations, assumptions and calculations as set forth herein, JDI is
projected to achieve a GPM of 38% for the then current Year.

 

  (h) Either Party shall have the right to request an independent audit by a
nationally recognized public accounting firm of the financial results presented
by the other Party (including calculations of Manufacturer’s Cost and Minimum
Manufacturer Revenue) and in the event that the Parties are unable to mutually
agree on the applicable GPM. The cost of such audit shall be shared equally
between the Parties.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (i) Notwithstanding the foregoing, as of the date hereof, the Parties have
agreed to the initial transfer prices for the Licensed Products as set forth on
Schedule 5(i) hereto, which prices shall remain in effect for the current Year
until adjusted as set forth herein.

 

  (j) Following the execution of Similar Supply Agreements, the Parties will
combine the results of the application of Sections 5(a) through (f) above with
respect to Products sold to JDI under this Agreement and the Similar Supply
Agreements.

 

  (k) Payment terms for Products are 45 days from date of invoice. Manufacturer
may issue its invoice for a shipment at any time after such shipment. Payment is
made subject to examination by JDI of the quality and quantity of the Product
covered by the invoice. JDI does not waive any right it has for adjustment of
the amount due Manufacturer by its having paid for the Product.

 

  (l) To the extent that Manufacturer supplies NON-FOLLOW PRODUCTS (as defined
in the New BLA) or any Non-Licensed Products, (i) the provisions of
Sections 5(a) through (f) (other than the last sentence of Section 5(a)) shall
not apply to such Products; (ii) the transfer price for NON-FOLLOW PRODUCTS and
Non-Licensed Products other than raw materials and intermediates for such
Products shall be Manufacturer’s Cost for each such Product multiplied by [***]
and the transfer price for raw materials and intermediates shall be
Manufacturer’s Cost for each such Product multiplied by [***], which as
initially priced shall be as set forth on Schedule 5(l); (iii) Manufacturer
shall change the transfer price for such Products due to changes in
Manufacturer’s Cost on 90 days’ prior written notice to JDI every six months;
and (iv) Manufacturer may change the percentage mark-up applied to
Manufacturer’s Cost referred to in the foregoing clause (ii) upon 12 months’
prior written notice to JDI.

 

6.

PRINTED MATERIAL. To the extent consistent with terms and conditions of the New
BLA, all artwork and package copy to be used in connection with the STRAIGHT
PRODUCTS (as defined in the New BLA and supplied under this Agreement) shall be
prepared by Manufacturer and all artwork and package copy to be used in
connection with all Products other than STRAIGHT PRODUCTS shall be prepared by
JDI; provided, however, that the Parties acknowledge and agree that Manufacturer
shall have the right to review and approve (which approval shall not be
unreasonably withheld or delayed) of such artwork and package copy for Licensed
Products prepared by JDI, and to require and enforce compliance by JDI of
Manufacturer’s standards (so long as the same standards are applied by
Manufacturer to its own products) with regard to labeling and ingredient
disclosures on such Licensed Products. Manufacturer shall purchase all film and
printed materials for each at least 10 days prior to the scheduled production
run. Except as otherwise required by the New BLA, JDI shall be responsible for
ensuring that instructions for use and warnings contained on packaging for all
Products and supplied under this Agreement other than STRAIGHT PRODUCTS (as
defined in the New BLA)

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***.

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

will comply with applicable laws, rules, and regulations relating to the
labeling and advertising of all such products; provided, however, that JDI shall
be entitled to rely on all information regarding ingredients and contents
provided by Manufacturer and shall not be liable to Manufacturer for the failure
of any instructions for use or warnings contained on packaging for FOLLOW
PRODUCTS to comply with applicable laws, rules, or regulations to the extent
such failure is caused by Manufacturer’s error with respect to or omission of
any ingredients or contents of any Product as reported to JDI. Except as
otherwise required by the New BLA, Manufacturer shall be responsible for
ensuring that all artwork and package copy (other than the instructions for use
and warnings described in the immediately preceding sentence) will comply with
applicable laws, rules, and regulations relating to the labeling and advertising
of the ordered Products. Manufacturer will provide JDI with appropriate
ingredient and related data respecting Licensed Products promptly upon JDI’s
request; provided, however, JDI shall only disclose such information to its
limited safety personnel responsible for legal and regulatory product labeling
requirements.

 

7. MANUFACTURER WARRANTIES. Manufacturer represents and warrants to JDI as
follows:

 

  (a) The Products shall conform in all material respects to all specifications
set forth in the Bluebooks;

 

  (b) Manufacturer shall convey good title to the Products;

 

  (c) All Products shall be delivered free from any security interest, lien, or
encumbrance of any nature whatsoever;

 

  (d) Manufacturer has complied, and shall continue to comply, with all
applicable laws, rules, and regulations relating to the operation of
Manufacturer’s business as such laws, rules and regulations relate to the
manufacture of the Products;

 

  (e) Manufacturer has the expertise, production facilities, and personnel
necessary to manufacture the Products in accordance with the terms and
conditions of this Agreement;

 

  (f) The information that Manufacturer supplies to JDI for purposes of labeling
and regulatory compliance is complete and accurate;

 

  (g) The information that Manufacturer has provided to JDI is in all material
respects a complete and accurate representation of Manufacturer’s Cost for the
LICENSED PRODUCTS (as defined in the NEW BLA) for the current Year 2009/2010
(the “Base Period”);

 

  (h) EXCEPT AS PROVIDED IN THIS SECTION 7, MANUFACTURER MAKES NO WARRANTIES,
EXPRESSED OR IMPLIED, AND SPECIFICALLY DISCLAIMS THE WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

8. INSPECTION.

 

  (a) JDI shall have the right, but not the obligation to reasonably request
Manufacturer to submit to JDI, or to any third party nominated by JDI, a sample
of any raw material or blended batch for the purpose of performing such
inspections and/or tests as JDI determines is required. Upon such request, JDI
shall at its expense have seven (7) days to perform such inspections and/or
tests and advise the Manufacturer of any claimed defects.

 

  (b) JDI’s right to test or election not to test shall not operate as a waiver
of JDI’s right to reject any Products pursuant to Section 9 below.

 

9. REJECTION OF PRODUCTS.

 

  (a) JDI may inspect the Products within a twenty-day period after delivery and
shall give Manufacturer written notice of all claims for defective Products
(latent defects excluded), breach of warranty, or shortage of count.

 

  (b) JDI has the right to reject and return at the sole risk and expense of
Manufacturer, for full credit, any portion of any shipment, which is out of
specification as required by this Agreement or in breach of warranty, without
invalidating the remainder of the order. If so rejected, Products shall be held
for disposition at the sole expense and risk of Manufacturer, and the Products
will be replaced only at JDI’s option. Replacements will be made as soon as
reasonably possible after receipt of JDI’s notice to replace such Products.

 

  (c) JDI shall have the right to reject and return any Products containing
latent defects (i.e. out of specification as required by this Agreement or in
breach of warranty) at any time whatsoever provided the Products have been
stored in appropriate conditions and provided that JDI has given Manufacturer
written notice of such defects within a reasonable time after discovery.

 

10. TERM. This Agreement shall commence on the effective date set forth in the
first paragraph of this Agreement and continue in force until May 2, 2017,
except as otherwise provided herein. Thereafter, the term of this Agreement may
be renewed by JDI for additional terms of one (1) year each, subject to
Manufacturer’s prior written consent, which may be granted or withheld in
Manufacturer’s sole discretion.

 

11. EARLY TERMINATION. Notwithstanding Section 10 above, this Agreement in its
entirety or, pursuant to Section 11(e), with respect to a particular territory
shall be terminated as follows:

 

  (a)

the Parties agree that, if either makes any assignment of assets or business for
the benefit of creditors, or if a trustee or receiver is appointed to administer
or

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

conduct its business or affairs, or if either Party is adjudged in any legal
action to be either a voluntary or involuntary bankrupt, the obligations of the
other Party and the rights and privileges under this Agreement of the Party
involved as a debtor in any such debtor/creditor proceedings will be considered
to have ceased and terminated immediately prior to such assignment, appointment
of trustee or receiver or bankruptcy;

 

  (b) if either JDI or Manufacturer fails to fulfill its obligations under this
Agreement in any material respect except for reasons stated in Section
17 (“Force Majeure”), the non-defaulting Party will be entitled to notify the
defaulting Party of the default in writing and the defaulting Party will exert
its reasonable efforts to rectify the default promptly but not later than 30
days from the date of receipt of notice of the default. If the default is cured
within 30 days, the default will be considered non-existent. If the default is
not cured within 30 days, then the non-defaulting Party may, in addition to
other remedies, terminate this Agreement, by giving at least 10 days’ advance
written notice thereof to the defaulting Party;

 

  (c) upon notice from JDI to Manufacturer, if Manufacturer consistently rejects
Purchase Orders or consistently is unable to meet Product quality standards,
production schedules or delivery dates for reasons other than those solely
attributable to JDI;

 

  (d) either Party may terminate this Agreement at the end of a term of the
Agreement by giving 6 months’ advanced written notice to the other Party (which,
for the avoidance of doubt, may be given prior to the expiration of the term of
this Agreement but shall be effective only upon the expiration of such term);

 

  (e) immediately upon the occurrence of either (i) termination of the New BLA
in its entirety or with respect a relevant territory in accordance with its
terms or (ii) with respect to any territory at any time that there are no
LICENSED PRODUCTS (as defined in the New BLA) sold by JDI under the terms of the
New BLA in such territory.

Any such termination pursuant to the terms of this Section shall not affect any
claim which may exist for damages by the terminating Party.

 

12. OBSOLESCENCE.

 

  (a) Manufacturer may rely upon the eight (8)-week forecast provided in
Section 3(e) hereof to purchase the materials and components necessary to assure
the supply of Products. If lead times require earlier orders, Manufacturer may
rely upon JDI’s longer term forecasts, as appropriate.

 

  (b)

If JDI elects to discontinue purchasing any Product on less than 6 months’ prior
written notice (except upon a termination of this Agreement by JDI pursuant to
Sections 11(a), (b), (c) or (e), or a termination by JDI of the New BLA due to a

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

default by Manufacturer under the New BLA), or if any materials and components
are made obsolete by a change in the Product artwork specifications which JDI
requested, then:

 

  (i) Manufacturer shall cancel (if possible) open purchase orders for materials
and components;

 

  (ii) Manufacturer shall assign non-cancelable orders to JDI and JDI shall
assume Manufacturer’s obligations respecting such non-cancelable orders;

 

  (iii) JDI shall purchase, at Manufacturer’s Cost, Manufacturer’s inventory of
materials and components, but only to the extent the inventory was purchased to
supply Product in good faith pursuant to the eight (8)-week (or longer) forecast
as provided above and if Manufacturer, in exercising Manufacturer’s reasonable
discretion, cannot use the materials or components to manufacture other products
or, if compatible with the other products, the materials or components are in
excess of Manufacturer’s eight (8)-week requirement when aggregated with other
stocks on hand or on order; and

 

  (iv) JDI shall purchase all work-in-process, printed material purchased
pursuant to Section 6, and finished Product which was produced in good faith
under a Purchase Order. The price for work-in-process and printed materials
shall be equal to Manufacturer’s Cost and the finished Product shall be
purchased at the Price then in effect. JDI may delay its purchase of finished
Products to a maximum of 3 months after the termination date by paying
Manufacturer a reasonable monthly carrying cost charge.

 

13.

EXCLUSIVITY. During the term of this Agreement, JDI agrees that it will not
purchase the Licensed Products from any third party; provided, however, that
(i) if the quantities of Licensed Products are significantly reduced by
Manufacturer from the Purchase Order after the start of the applicable Year
pursuant to Section 3(a), JDI shall be permitted to purchase Licensed Products
from any third party up to an amount equal to the volume of such significant
reduction; (ii) JDI shall be permitted to purchase such volumes of Licensed
Products from third parties as reasonably necessary to replace Licensed Products
not supplied by Manufacturer in breach of this Agreement; and (iii) JDI shall be
permitted to purchase such volumes of Licensed Products from third parties as
reasonably necessary to replace Licensed Products not supplied by Manufacturer
within 30 days of its agreed delivery date due to a force majeure event (as
described in Section 17); and provided, further, that in each such case,
Manufacturer nominates, and gives any required license to, a third party to
manufacture and supply such Licensed Products for JDI, subject to the consent of
JDI which consent shall not be unreasonably withheld or delayed, and if
Manufacturer does not exercise such right within 5 business days after JDI’s
request, JDI may select such party in its discretion. Subject to the foregoing
sentence, Manufacturer shall have the exclusive right to manufacture, package
and sell the Licensed Products to JDI in accordance with the terms hereof and to
select, at

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

Manufacturer’s sole discretion, any appropriate third-party manufacturers for
any Licensed Products; provided, that Manufacturer shall cause such third-party
manufacturer to comply in all respects with the terms and conditions of this
Agreement.

 

14. INDEMNIFICATION; LIMITATION OF REMEDIES.

 

  (a) Each Party agrees to defend, indemnify, and hold harmless the other Party,
the other Party’s affiliates and their present and future officers, directors,
employees and agents, from and against any and all losses, liabilities, claims,
suits, damages, costs and expenses (including reasonable attorneys’ fees) and
any and all expenses reasonably incurred in investigating, preparing for or
defending against any pending or threatened litigation or claim related in any
manner, resulting from, or arising out of: (i) a breach of this Agreement by
such Party or its agents or employees or (ii) such Party’s negligence or willful
misconduct.

 

  (b) Except as otherwise provided in the New BLA, Manufacturer agrees to
defend, indemnify, and hold harmless JDI, JDI’s affiliates and their present and
future officers, directors, employees and agents (collectively, the “JDI
Indemnitees”), from and against any and all losses, liabilities, claims, suits,
damages, costs and expenses (including reasonable attorneys’ fees), including
any and all expenses reasonably incurred in investigating, preparing for or
defending against any of the foregoing (collectively, the “Losses”), arising out
of or related to (x) any pending or threatened third-party product liability or
other tort claim or (y) any product recovery or recall related in any manner, in
each case, resulting from, or arising out of: (i) the design, contents,
component ingredients, specifications or manufacture of any Licensed Product or,
(ii) any defective or insufficient warnings, labeling or instructions contained
on or provided in connection with any Licensed Product (except to the extent
caused by the negligence or willful misconduct of a JDI Indemnitee).
Manufacturer agrees to defend, indemnify and hold harmless the JDI Indemnitees
from and against any Losses, subject to Section 14(c) below, arising out of or
related to (x) any pending or threatened third-party product liability or other
tort claim or (y) any product recovery or recall related in any manner, in each
case, resulting from, or arising out of the failure by Manufacturer to
manufacture any Non-Licensed Product in accordance with the applicable
Non-Licensed Product specification.

 

  (c) JDI hereby agrees to indemnify and hold the Manufacturer harmless from any
pending or threatened claim (including any loss or damage, including reasonable
attorneys fees) by any third-party that any rights relating to the manufacture
or sale of Non-Licensed Products received by the Manufacturer from JDI infringe
any intellectual property rights of any third-party.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

15. INSURANCE. Manufacturer shall, for the duration of this Agreement, carry
insurance with carriers selected by Manufacturer for its own production, as
follows:

 

  (a) Worker’s Compensation, Employer’s Liability, and Occupational Diseases
Insurance;

 

  (b) Comprehensive General Liability Insurance, which includes, but is not
limited to, bodily injury liability, personal injury liability, property damage
liability, products liability, and completed operations liability coverage, for
all of Manufacturer’s activities in connection with its performance of this
Agreement;

 

  (c) Contractual Liability Insurance incorporated in the Manufacturer’s
Comprehensive General Liability Insurance Policy covering the indemnification
and hold harmless agreement and obligations of the Manufacturer under this
Agreement.

 

  (d) The insurance by this Section 15 shall afford limits of not less than
$5,000,000 for each person and $5,000,000 for each occurrence for bodily injury,
personal injury liability, product liability and completed operations liability
and limits of $100,000 per occurrence and $1,000,000 in the aggregate for
property damage; and

 

  (e) A Certificate of Insurance for each coverage required under this Agreement
showing the name of the party, the name of the insurance company, the type of
business, the policy number, the effective date and the limits of liability
shall be furnished to JDI at such times as JDI may reasonably request. This
Certificate of Insurance shall contain a provision requiring a minimum of 30
days written notice to JDI of cancellation or material change to be given to JDI
in writing.

 

16. SALES TO SUBSIDIARIES. Sales of the Products shall be made to JDI’s
subsidiaries or affiliated companies at the request of JDI. All Product sales to
any subsidiary or affiliated company of JDI shall be made on terms and
conditions identical to those set forth in this Agreement and JDI shall be
responsible for performance by such subsidiary and affiliate including payment
to Manufacturer.

 

17. FORCE MAJEURE. Neither Party will be liable to the other for delay or
default in the performance of any of its obligations under this Agreement for
any cause beyond its reasonable control. The Party claiming such cause of delay
or default in performance shall give prompt written notice thereof to the other
Party and shall exercise every reasonable means to avoid or abate the cause of
delay or default. If such cause prevents the performance by a Party for a period
of more than 30 days, then the Parties will confer and consider means for
abating the cause or otherwise carrying out the Agreement in a manner mutually
agreeable to the Parties. If the Parties do not mutually agree to abate the
cause or otherwise carry out this Agreement within 120 days following the
occurrence of the delay or default, the Party whose performance is not so
delayed or prevented may terminate the Agreement, or that portion of the
Agreement, that is materially affected by the event of force majeure on at least
10 days’ advance written notice to the other Party.

 

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

18. CONFIDENTIALITY.

 

  (a) During the term of this Agreement and thereafter, Manufacturer and JDI
shall hold, and cause each of their respective officers, employees, agents,
consultants, advisors, sublicensees, contract manufacturers and packers to hold,
in strict confidence, all information concerning the other, including but not
limited to the Bluebooks, technical information such as designs, blueprints,
specifications, engineering data for production, processing instructions or
Product technology and know-how and other business information (“Confidential
Information”), unless compelled to disclose such information by judicial or
administrative process or, in the opinion of counsel, by other requirements of
law (in which case the Party compelled to disclose such Confidential Information
shall promptly notify the other Party so that the other Party may seek a
protective or other appropriate remedy); and the Party compelled to disclose
such Confidential Information shall not release or disclose such Confidential
Information to any other person, except its contract manufacturers, packers,
auditors, attorneys, financial advisors, bankers and other consultants and
advisors who have a business reason to know and who shall be bound by the
provisions of this Section 18.

 

  (b) To the extent that JDI is required to review Licensed Product
specifications, including Licensed Product formulations, for purposes of meeting
its legal and regulatory compliance obligations, Manufacturer shall disclose
only such Licensed Product information as is necessary to allow JDI to meet such
legal and regulatory compliance obligations and JDI shall designate a limited
number of qualified safety and regulatory compliance professionals employed by
JDI to receive such information and such information shall not be disclosed, and
JDI shall not allow or facilitate such disclosure, to any other person,
including any other JDI employee, except such JDI safety and regulatory
compliance professionals. JDI shall install such procedures and physical
security systems as are reasonably necessary to ensure its compliance with the
requirements of this Section 18(b).

 

  (c) For purposes of this Section 18, Confidential Information does not include
information that is demonstrably developed independently by the non-disclosing
Party or lawfully obtained from a third party without, to the non-disclosing
Party’s knowledge, breach by any such third party of any confidentiality
obligation to the non-disclosing Party or information which is public except as
a result of wrongful disclosure by the non-disclosing Party. Each Party agrees
that any breach of this Section 18 by the other Party or any of its officers,
employees, agents consultants, advisors, sublicensees or others may cause
irreparable injury to the disclosing Party, that the disclosing Party shall be
entitled to seek specific performance and injunctive or other equitable relief
as a remedy for any such breach.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (d) Upon request, each Party shall return to the other Party all Confidential
Information of the other Party, existing in written or machine readable form.

 

  (e) Neither this Agreement nor the disclosure of any information pursuant to
this Agreement shall be deemed by implication or otherwise vest in one Party any
rights in any patents, copyrights, trade secrets, trademarks, trade names or any
other proprietary rights of the other Party covering the Products. Any
improvements or changes relating to the Licensed Products (which for the
avoidance of doubt, shall not include NON-FOLLOW PRODUCTS (as described in the
New BLA)) developed by JDI on or after the date hereof shall be owned by
Manufacturer and JDI shall execute any documents reasonably requested by
Manufacturer to assign or transfer any such rights to Manufacturer.

 

19. RELATIONSHIP OF PARTIES.

 

  (a) Each of the Parties shall be solely responsible for its own strategic
business decisions and day-to-day management and operational activities in all
areas of its business. In this regard neither Party shall have decision-making
authority with respect to the operations of the other Party nor shall it have
authority to exercise any of the powers and authority of the other Party’s
officers or employees. Each Party acknowledges that it is solely responsible for
any decisions or actions undertaken at the advice or recommendation of the other
Party.

 

  (b) Neither Manufacturer nor JDI will be considered the agent of the other and
neither will have the right to bind or obligate the other to any third party
without specific prior written approval. Neither Manufacturer nor JDI will be,
nor be considered to be, partners or joint venturers of, or with, the other. The
relationship of JDI to Manufacturer under this Agreement is that of an
independent contractor. Nothing in this Agreement will confer upon any person,
other than JDI and Manufacturer, and their respective permitted successors and
assigns, any rights, remedies, obligations or liabilities under, or by reason
of, this Agreement.

 

20. BOOKS AND RECORDS. Manufacturer shall maintain thorough books and records
relating to its performance of this Agreement, including books and records
relating to the manufacture, sale and delivery of the Products and the purchase
of all component ingredients and materials. These books and records shall be
made available for inspection and audit by JDI (or its representative) during
Manufacturer’s business hours on reasonable advance notice from JDI.

 

21. AMENDMENT AND WAIVER. This Agreement may be amended, or any provision of
this Agreement may be waived; provided that any such amendment or waiver shall
be binding upon any Party only if set forth in a writing executed by such Party
and referring

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

specifically to the provision alleged to have been amended or waived. No course
of dealing between the Parties shall be deemed effective to modify, amend or
discharge any part of this Agreement or any rights or obligations of any person
under or by reason of this Agreement.

 

22. DISPUTE RESOLUTION.

 

  (a) The parties shall attempt to resolve promptly any controversy, dispute or
claim arising out of or relating to this Agreement (including any modifications
thereto) or the transactions arising hereunder (a “Dispute”). To facilitate such
resolution, upon sending or receiving written notice of a Dispute (a “Notice”),
each party shall refer such Dispute to an executive who has authority to settle
the Dispute and who is at a higher level of management than the persons with
direct responsibility for administration of the Agreement.

 

  (b) Upon sending or receiving a Notice, either party may request arbitration
of the Dispute, as described in this Section 22 and, in such case, the
arbitration shall proceed while the parties’ executives attempt to settle the
Dispute as described above. If any Dispute has not been first been resolved by
the parties, then such Dispute shall be finally resolved by private,
confidential arbitration in accordance with the International Institute for
Conflict Prevention and Resolution (“CPR”) Rules for Non-Administered
Arbitration then in effect. Except as required by applicable law or applicable
stock exchange rules, neither party shall make any public statement regarding
the dispute, the arbitration or any arbitration decision prior to, during or
after an arbitration decision without the prior written consistent of the Chief
Executive Officer of each party. Such arbitration shall be held before three
arbitrators, of whom each party shall appoint one and the third of whom (who
shall chair the panel) shall by agreement of the two appointed arbitrators be
selected from a list candidates provided by each party. If the parties have not
completed selection of arbitrators within 45 days of the date of the Notice, CPR
shall be authorized to appoint all three arbitrators at the request of either
party. The fees and expenses of the CPR and the arbitrators shall be shared
equally by the parties and advanced by them from time to time as required. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et
seq. The place of the arbitration shall be Chicago, Illinois. The parties shall
each bear their own costs and expenses, including attorneys’ fees, associated
with the arbitration.

 

  (c)

The parties agree that they have provided for arbitration to maintain
confidentiality and to reduce the time, cost and expense associated with
resolving any Disputes that may arise between them. To further those goals, and
not withstanding anything to the contrary in the applicable CPR rules, the
parties agree to limit the availability of discovery in any arbitration as
follows: (1) each party shall be entitled to depose up to three fact witnesses
(including corporate representatives) and any expert witnesses designated to
testify by the opposing party, with each such deposition limited to 7 hours in
length; (2) each party may submit up to 20 document requests (including
subparts) to the other party, but to

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

the extent such requests include requests for discovery of electronically stored
information the requesting party must provide reasonable search terms that are
designed to minimize the cost of compliance; and (3) no interrogatories or
requests for admission shall be allowed. The arbitrators are empowered to
resolve any disputes regarding discovery with the goal of permitting only such
discovery as is necessary to permit a fair determination of the Dispute on the
merits, but unless otherwise mutually agreed by the parties the arbitrators
shall only permit additional discovery (including depositions) to that described
above upon a showing that a party has a substantial need for such additional
discovery to prepare its case and cannot, without undue hardship, obtain the
substantive equivalent by other means.

 

  (d) Notwithstanding anything to the contrary provided in this Section 22 and
without prejudice to the above procedures, either party may apply to the
arbitrators (or to the CPR if the arbitrators have not yet been appointed) for
injunctive or other provisional relief if such action is necessary to avoid
irreparable injury, but shall not be entitled to seek such provisional relief in
any court other than to enforce an award of preliminary relief by the
arbitrators if the other party does not respect such preliminary relief.

 

  (e) The arbitrators shall use their best efforts to schedule the arbitration
hearing so as to permit its conclusion within 90 days after the selection of the
arbitration panel. The arbitrators shall render their award within 30 days of
the conclusion of evidence at the arbitration hearing. The award rendered by the
arbitrators shall be final and binding on the parties and shall not be subject
to judicial review absent fraud or corruption in the arbitration process. At the
discretion of the prevailing party, judgment upon the award rendered by the
arbitrators may be entered by any court having jurisdiction thereof.

 

23. NOTICE. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
prepaid telex, cable or telecopy, or sent, postage prepaid, by registered,
certified or express mail, or reputable overnight courier service and shall be
deemed given when so delivered by hand, telexed, cabled or telecopied, or if
mailed, three days after mailing (one business day in the case of express mail
or overnight courier service), as follows:

If to Manufacturer:

S. C. Johnson & Son, Inc.

1525 Howe Street

Racine, WI 53403-2236

Attn: General Counsel

Facsimile: (414) 260-4253

If to JDI:

JohnsonDiversey, Inc.

8310 Sixteenth Street

Sturtevant, WI 53177-0902

Attn: General Counsel

Facsimile: (414) 631-4249

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

24. ASSIGNMENT.

 

  (a) Neither Party may assign, transfer or delegate all or part of its rights
and obligations under this Agreement without the written consent of the other
Party.

 

  (b) All persons to whom assignments, delegations or transfers are permitted
under or pursuant to this Agreement will be bound by the same restrictions on
assignment, delegation or transfer in the same manner as JDI and Manufacturer
are initially bound.

 

  (c) This Agreement is binding upon and inures to the benefit of the permitted
successors and assigns of the Parties and, unless otherwise agreed in writing,
the original parties shall not be released and shall remain bound by this
Agreement in spite of its assignment, delegation or transfer.

 

25. NO STRICT CONSTRUCTION. Manufacturer and JDI confirm that they have
reviewed, negotiated and adopted this Agreement as the agreement and
understanding of the Parties, and the language used in this Agreement shall be
deemed to be the language chosen by the Parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against either
Party.

 

26. ENTIRE AGREEMENT. This Agreement and the New BLA contain the entire
agreement and understanding between the Parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understanding,
whether written or oral, relating to such subject matter, including the Supply
Agreement between the Parties, dated June 28, 1997, the Pre-existing Supply
Agreement and the Pre-existing BLA. For the avoidance of doubt, this Agreement
does not supersede the Floorcare Toll Manufacturing Agreement dated as of
July 1, 2006 between JDI and Manufacturer, as amended, or the Polymer Toll
Manufacturing Agreement dated as of July 1, 2006 between JDI and Manufacturer,
as amended.

 

27. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin (without giving
effect to its conflict of law principles).

 

28. INTERPRETATION. The headings and captions contained in this Agreement and in
any Schedule hereto are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Any capitalized terms used
in any Schedule and not otherwise defined therein shall have the meanings set
forth in this Agreement. The use of the word “including” herein shall mean
“including without limitation”.

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

29. SURVIVAL. The rights and obligations of the Parties under Sections 7, 12(b),
14, 18, 22, 23, 24, 25, 26, 27, 28, and 29, as well as any other provision which
by its terms extend beyond the termination hereof, shall survive the termination
or expiration of this Agreement.

*    *    *    *    *

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

Signed:

 

    S. C. JOHNSON & SON, INC.   By:  

/s/ Gary Akavickas

  Name:   Gary Akavickas   Title:   Senior Vice President, General Counsel &
Secretary



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

    JOHNSONDIVERSEY, INC.   By:  

/s/ Joseph F. Smorada

  Name:   Joseph F. Smorada   Title:   Executive Vice President and Chief
Financial Officer